DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 07 December 2021.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-20 have been allowed.
Allowable Subject Matter
4.  Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant’s arguments filed on 07 December 2021 have been deemed persuasive.  With respect to independent claim 1, the prior art does not disclose, teach or fairly suggest the limitation of ”based on a high-risk level, initiate a gamified challenge before processing the request, the gamified challenge including a dynamically-generated sequence of geometric objects displayed in a first order, each geometric object in the sequence having a geometric shape with an orientation, color, and animation effect, the gamified challenge having instructions for a user to choose select ones of the geometric objects in a second order in which the select ones of the geometric objects are animated, wherein the second order differs from the first order”.  With respect to independent claim 8, the prior art does not disclose, teach or fairly suggest the limitation of ”based on the analysis indicating a high-risk level of the request being from a non-human user, generating a gamified challenge, the gamified challenge including a sequence of geometrically-shaped objects displayed in a first order, a geometrically-shaped object in the sequence having an orientation, color, and an animation effect, the gamified challenge having instructions for a user to repeat a second order in which the geometrically-shaped objects of the sequence are animated within a span of time, wherein the first order and the second order differ”.  With respect to independent claim 15, the prior art does not disclose, teach or fairly suggest the limitations of ”based on the tracked features, generate a first gamified challenge to determine if a non-human user is communicating in the established user session, the first gamified challenge including a first sequence of geometrically-shaped objects, each geometrically-shaped object in the first sequence having an orientation, color, and an animated effect, the first gamified challenge having a first set of instructions for a user to interact with a first subset of the geometrically-shaped objects in an order in which the first subset of the geometrically-shaped objects are animated” and “upon failure of the first gamified challenge, generate a second gamified challenge with a different sequence than the first sequence, the different sequence having additional geometrically-shaped objects and a second set of instructions for a user to interact with a second subset of the geometrically-shaped objects in an order in which the second subset of the geometrically-shaped objects are animated”.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
5.  The following references have been considered relevant by the examiner:
A.  Scholz US 2018/0089453 A1 directed to authentication techniques for controlling access to an electronic device [0001].
B.  Li et al US 2018/0060550 A1 directed to facilitating gesture matching [abstract].
C.  Federova et al US 2004/0172564 A1 directed to entering a password to gain access to computer databases [abstract].
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492